421 F.2d 1089
SUPERIOR OIL COMPANY et al.v.Walter J. HICKEL, Secretary of the Interior, Appellant.
No. 22192.
United States Court of Appeals, District of Columbia Circuit.
June 4, 1969.

See also 137 U.S.App.D.C. ___, 421 F.2d 1089.
Mr. Robert M. Perry, Atty., Department of Justice, with whom Messrs. Edmund B. Clark and Thomas L. McKevitt, Attys., Department of Justice, were on the brief, for appellant in No. 22,192.
Mr. Roger H. Doyle, New Orleans, La., with whom Mr. E. W. Cole, Washington, D. C., was on the brief, for appellant in No. 22,194.
Mr. Abe Krash, Washington, D. C., with whom Messrs. Thurman Arnold and Daniel A. Rezneck, Washington, D. C., were on the brief, for appellees Superior Oil Company, et al.
Before BURGER, TAMM and ROBINSON, Circuit Judges, in Chambers.
ORDER
PER CURIAM.


1
On further consideration of the joint motion of the parties to recall and vacate judgment and the Clerk of the District Court having returned the opinion and certified copy of this Court's judgment, 133 U.S.App.D.C. 198, 409 F.2d 1115, heretofore transmitted to the District Court and it appearing from the aforesaid joint motion that the parties have agreed to a settlement of this case, it is


2
Ordered by the Court that this case is hereby remanded to the District Court with instructions to dismiss the case as moot.


3
Circuit Judge BURGER did not participate in the foregoing order.